Citation Nr: 0719528	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to February 24, 
2004 for the grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to February 24, 
2004 for the grant of service connection for post-traumatic 
headaches.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1989 to October 
1993. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  In unappealed May 1995, October 1999, and June 2001 
rating decisions, the RO denied service connection for 
tinnitus.  The veteran did not appeal those decisions and 
they are final.

2.  On February 24, 2004, the veteran submitted an 
application to reopen the claim of entitlement to service 
connection for tinnitus and a new application for service 
connection for migraine headaches.  

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the claim of entitlement to 
service connection for tinnitus between June 2001 and 
February 24, 2004.  

4.  There was no informal claim, formal claim, or written 
intent to file a claim for service connection for headaches 
prior to February 24, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to February 24, 2004 for the grant of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400 (2006).

2.  The criteria for entitlement to an effective date prior 
to February 24, 2004 for the grant of service connection for 
post-traumatic headaches have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

In support of his claims, the veteran contends that he has 
tinnitus and post-traumatic headaches since his accident in-
service, and that he claims he complained of these problems 
in service and after service but received no assistance.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (emphasis added).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on a reopened claim will be, "[d]ate of receipt of 
claim or date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (emphasis added).  The same rules apply to 
original claims for service connection; the effective date of 
an original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added).  

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to February 24, 2004 for 
the grant of service connection for tinnitus and post-
traumatic headaches is legally precluded.  
 
In May 1995, October 1999, and June 2001 rating decisions, 
the RO denied service connection for tinnitus.  Notices were 
issued to the veteran that same month.  The veteran did not 
appeal.  Thus, those decisions became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.104 (2006).  

From June 2001 to February 24, 2004, the record is void of 
any correspondence, formal or informal, suggesting that the 
veteran wanted to reopen the claim of entitlement to service 
connection for tinnitus.  On February 24, 2004, the RO 
received the veteran's claim seeking to reopen the claim for 
service connection for tinnitus.  

The first indication that the veteran wanted to apply for 
service connection for headaches was in his February 24, 2004 
claim.  Prior to that date, there is no correspondence, 
formal or informal, suggesting that the veteran wanted to 
apply for service connection for headaches.  

Here, the Board finds no basis to grant an effective date 
prior to February 24, 2004 for the award of service 
connection for tinnitus or post-traumatic headaches.  The 
proper effective date is the date of receipt of the claim.  
38 U.S.C.A. § 5110(a).  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(r) (effective date of an evaluation and an award of 
compensation based on an original or  reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Sears v. Principi, 16 
Vet. App. 244, 248 ("The United States Court of Appeals for 
Veterans Claims (Court) thus holds that the effective-date 
statute, 38 U.S.C. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed"); Flash v. Brown, 8 Vet. App. 
332, 340 (1995) ("when a claim to reopen is successful and 
the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen").  
February 24, 2004 is the earliest effective date possible 
based upon the facts in this case and applicable law and 
regulations.  See id.

As mentioned above, the Board has considered whether the 
veteran has filed an informal claim for service connection 
for tinnitus or post-traumatic headaches prior to February 
24, 2004; however, the Board finds nothing in the record to 
support such a finding.  See 38 C.F.R. § 3.155 (2006).  The 
veteran did not file any paperwork after the June 2001 rating 
decision which denied service connection for tinnitus until 
February 24, 2004, at which time he filed to reopen his 
previously denied claim for tinnitus and filed a new claim 
for service connection for headaches. 

The Board recognizes that the veteran's claim for service 
connection for tinnitus was denied in several rating 
decisions.  Additionally, the Board notes that the veteran 
argues that he has complained of headaches since his accident 
in service.  Nonetheless, the criteria for an earlier 
effective date are not met.  The record shows that the 
veteran's first claim of service connection for headaches was 
only received on February 24, 2004; the veteran's complaints 
in service and after discharge do not qualify as an informal 
claim for VA purposes.  Additionally, the Board notes that 
the veteran filed claims for service connection for tinnitus 
which were previously denied in rating decisions; however, 
the veteran did not appeal these decisions.  The 
determinations became final.  In this regard, the Board 
observes that the VA discharged its duties by sending notices 
in 1991 to the veteran's last address of record.  However, it 
was not until 2004, that the veteran apprised VA of his 
current address.  In this regard, it is noted that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA properly 
discharged its duty.  See Ashley v. Derwinski, 2 Vets. App. 
307 (1992) (quoting United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926) ("Presumption of regularity" supports 
the official acts of public officers, to include proper 
mailing of notification of decisions) and, in the absence of 
clear evidence to the contrary, courts presume that they have 
properly discharged their official duties).

Based upon the law and the facts in this case, the Board is 
without the authority to award an effective date prior to 
February 24, 2004.  The Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  See 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2006).  
The statute and regulation provide that when there is prior 
final denial in a claim for service connection, the effective 
date for a reopened claim cannot be prior to the date of 
claim.  The statute and regulation also provide that the 
effective date for an original claim cannot be prior to the 
date of claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For the reasons stated above, an effective date prior to 
February 24, 2004 for the award of service connection for 
tinnitus and post-traumatic headaches cannot be granted, and 
the veteran's appeal is denied.  Where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the effective date claim 
and the respective responsibilities of each party for 
obtaining and submitting evidence by way of May 2004 and 
March 2006 letters.  These letters were received prior to the 
October 2004 rating decision which granted service connection 
for tinnitus and post-traumatic headaches.  These letters 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  These 
letters specifically notified the veteran that VA would 
obtain any relevant evidence in the possession of a federal 
department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim and was provided with notice of the 
type of evidence necessary to establish an effective date in 
a March 2006 letter.  The Board finds that any deficiency in 
the notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.).

VA has obtained all relevant, identified, and available 
evidence.  As the issue on appeal is whether an earlier 
effective date is warranted, a VA examination was not 
necessary.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  The veteran has not referred to any additional, 
unobtained, available, relevant evidence.  Therefore, VA has 
satisfied all duties to notify and assist the veteran.  




ORDER

An effective date prior to February 24, 2004 for the grant of 
service connection for tinnitus is denied. 

An effective date prior to February 24, 2004 for the grant of 
service connection for post-traumatic headaches is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


